Citation Nr: 0415789	
Decision Date: 06/18/04    Archive Date: 06/23/04

DOCKET NO.  03-04 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to a compensable evaluation for residuals of 
a postoperative left 5th metatarsal fracture x 2, from an 
initial grant of service connection.  

2.  Entitlement to service connection for pes cavus (claw 
foot) with severe hallux valgus deformity with right foot 
bunion (claimed as bunion of right foot).  

3.  Entitlement to service connection for hiatal hernia with 
gastroesophageal reflux disease.  

4.  Entitlement to service connection for hearing loss.

5.  Entitlement to a compensable evaluation for residuals of 
postoperative repair of right tendon Achilles rupture.  


WITNESS AT HEARINGS ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel 


INTRODUCTION

The veteran served on periods of active duty from May 1976 to 
April 2001.  

This case comes to the Board of Veterans' Appeals (Board) 
from an October 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi. 

The veteran had a personal hearing with a hearing officer at 
the RO in December 2002.  In addition, the veteran had a 
hearing with the undersigned Judge from the Board in 
Washington, D.C. in February 2004.  

The issues of entitlement to service connection for (1) 
hiatal hernia with gastroesophageal reflux disease and (2) 
pes cavus (claw foot) with severe hallux valgus deformity 
with right foot bunion (claimed as bunion of right foot) 
require additional development and are the subject of the 
REMAND below.  See Disabled Am. Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).


FINDINGS OF FACT

1.  All the evidence requisite for an equitable disposition 
of the veteran's claims has been developed and obtained, and 
all due process concerns as to the development of his claims 
have been addressed.  

2.  Residuals of postoperative left 5th metatarsal fractures 
are manifested by pain with walking and no functional 
limitation.  

3.  On February 3, 2004, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the appellant that a withdrawal of the claim of entitlement 
to service connection for hearing loss on appeal is 
requested.

4.  On February 3, 2004, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the appellant that a withdrawal of the claim of entitlement 
to a compensable evaluation for residuals of postoperative 
repair of right tendon Achilles on appeal is requested.


CONCLUSIONS OF LAW

1.  The schedular criteria for a compensable rating for 
residuals of postoperative left 5th metatarsal fracture x 2 
have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. Part 4, § 4.71a, Diagnostic Codes 
5299-5284 (2003).

2.  The criteria for withdrawal of the claim of entitlement 
to service connection for hearing loss on Substantive Appeal 
by the veteran have been met.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2003); 68 
Fed. Reg. 13235-36 (March 19, 2003).

3.  The criteria for withdrawal of the claim of entitlement 
to a compensable evaluation for residuals of postoperative 
repair of right tendon Achilles rupture on Substantive Appeal 
by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2003); 68 
Fed. Reg. 13235-36 (March 19, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Compensable Evaluation for Residuals of Left Metatarsal 
Fracture 

In an October 2002 rating decision, the veteran was granted 
service connection for residuals of a postoperative left 5th 
metatarsal fracture x 2.  The veteran was assigned a 
noncompensable (zero percent) rating for his disability under 
Diagnostic Codes 5299-5284, effective from May 1, 2001.  The 
veteran filed a notice of disagreement requesting a 
compensable disability rating for his service-connected 
residuals of multiple left foot fractures in November 2002.  

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2003) (Schedule).  To 
evaluate the severity of a particular disability, it is 
essential to consider its history.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 
(2003).  

Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  See 38 C.F.R. §§ 3.102, 4.3, 4.7 (2003).  In 
addition, where there is a question as to which of two 
disability evaluations should be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (2003).

The Board notes that the current appeal arose from the rating 
assigned following the initial grant of service connection 
for the veteran's residuals of postoperative left 5th 
metatarsal fractures.  In Fenderson v. West, 12 Vet. App. 119 
(1999), the United States Court of Appeals for Veterans 
Claims (Court) noted a distinction between a claim for an 
increased rating for a service-connected disability and an 
appeal from the initial rating assigned for a disability upon 
service connection.  In this claim, the RO assigned a 
noncompensable (zero percent) rating for his disability under 
Diagnostic Codes 5299-5284, effective from May 1, 2001.  The 
Board will evaluate the level of impairment due to the 
disability throughout the entire time of the claim as well as 
consider the possibility of staged ratings.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

The veteran contends that his left foot fracture disability 
is more severe than currently evaluated, and that a 
compensable evaluation should be assigned.  After a review of 
the evidence, the Board finds that the evidence does not 
support the assignment of a compensable rating for his 
service-connected left foot disability.


The veteran's service-connected residuals of postoperative 
left 5th metatarsal fracture x 2 are currently rated as 
noncompensable (zero percent) under Diagnostic Codes 5299-
5284.  Under Diagnostic Code 5284, a 10 percent rating 
contemplates moderate impairment, a 20 percent contemplates 
moderately severe impairment, and a 30 percent rating 
contemplates severe impairment.  With actual loss of the use 
of the foot, a 40 percent rating is assigned.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5284 (2003).

In an August 2002 statement, the veteran's private physician 
stated that the veteran had suffered from a left 5th 
metatarsal Jones fracture in 1992, which had reoccurred in 
1996.  It was further noted that the veteran underwent an 
open reduction and internal fixation with installation of a 
bone screw, which was still retained in his 5th metatarsal, 
during military service in 1996.  

An October 2002 VA examination report listed the veteran's 
service medical history as discussed above concerning his 
left foot fractures.  It was noted in the report that the 
veteran had a scar of his left 5th metatarsal with some 
enlargement of the bone and no significant tenderness.  The 
October 2002 x-ray report stated that there was a healed 
fracture in the proximal 3rd of the left 5th metatarsal which 
was healed in good position in alignment around a cancellous 
bone screw.  The examiner detailed that the veteran had no 
motor weakness, sensory loss, or atrophy of his foot.  An 
impression of status post multiple fractures proximal third 
left 5th metatarsal currently healed around a bone screw was 
listed.  

The Board acknowledges the veteran's complaints of pain that 
occurs while walking associated with his service-connected 
residuals of postoperative left 5th metatarsal fractures.  
However, the veteran has not demonstrated that he has the 
medical expertise that would render competent his statements 
as to the current severity of his left foot disability.  His 
opinion alone cannot meet the burden imposed by 38 C.F.R. § 
4.71a with respect to the current severity of his residuals 
of postoperative left 5th metatarsal fractures.  See Moray v. 
Brown, 2 Vet. App. 211, 214 (1993); see also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Statements submitted by 
the veteran qualify as competent lay evidence.  Competent lay 
evidence is any evidence not requiring that the proponent 
have specialized education, training, or experience.  Lay 
evidence is considered competent if it is provided by a 
person who has knowledge of facts or circumstances and who 
can convey matters that can be observed and described by a 
layperson.  See 38 C.F.R. § 3.159(a)(2) (2003).  Competent 
medical evidence is evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  See 38 C.F.R. § 
3.159(a)(1) (2003).  In this case, the veteran specifically 
stated in the February 2004 hearing transcript that his left 
foot disability residuals do not cause any limitation of 
function or impede his daily activities in any way.  

The Board finds that the veteran's symptomatology more nearly 
approximates the criteria for a noncompensable (zero percent) 
rating under Diagnostic Codes 5299-5284.  The evidence of 
record -- including private treatment records, the veteran's 
own statements in the February 2004 hearing transcript, and a 
VA examination report -- shows that the veteran's residuals 
of postoperative left 5th metatarsal fractures do not rise to 
a level of moderate impairment necessary for the assignment 
of a compensable rating.    

The Board has considered whether a "staged" rating is 
appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  The record, however, does not support assigning 
different percentage disability ratings during the time 
period in question.

The RO also determined that referral to the Under Secretary 
for Benefits or the Director of the Compensation for an 
extraschedular rating was not warranted.  Under 38 C.F.R §  
3.321(b)(1), in exceptional cases where schedular evaluations 
are found to be inadequate, consideration of an extra-
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities may is made.  The governing norm 
in an exceptional case is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  See 38 
C.F.R §  3.321(b)(1) (2003).  In this case, the Schedule is 
not inadequate.  The Schedule does provide for higher ratings 
for the veteran's service-connected residuals of 
postoperative left 5th metatarsal fractures.  Moreover, as 
discussed above, the schedular criteria for higher ratings 
have not been shown.  In addition, it has not been shown that 
the service-connected left foot disability has required 
frequent periods of hospitalization or produce marked 
interference with the veteran's employment.  For these 
reasons, the assignment of an extraschedular rating for the 
veteran's left foot disability is not warranted.

II.  Entitlement to Service Connection for Hearing Loss 

In a February 2004 written statement as well as in his 
testimony to the undersigned Judge in the February 2004 
hearing transcript, the veteran stated that he wanted to 
"withdraw" his appeal for entitlement to service connection 
for hearing loss.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal, 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  See 38 C.F.R. § 20.202 (2003).  Withdrawal may 
be made by the appellant or by his or her authorized 
representative.  See 38 C.F.R. § 20.204 (2003).  Section 
20.204 has been amended to delete the requirement of express 
written consent of the appellant when a representative 
withdraws an appeal filed personally by the appellant.  See 
68 Fed. Reg. 13235-36 (March 19, 2003).  As the appellant 
filed the withdrawal of the appeal himself, this revision 
does not apply to this case.

When a veteran withdraws his appeal in writing before a final 
decision has been promulgated by the Board, the withdrawal 
effectively creates a situation where there no longer exists 
any allegation of error of fact or law.  Consequently, in 
such an instance, the Board does not have jurisdiction to 
review the appeal.  A dismissal is appropriate in such a 
case.  See 38 U.S.C.A. § 7105(d) (West 2002); 38 C.F.R. § 
20.202 (2003).

In the case at hand, the veteran expressly withdrew his 
appeal in a February 2004 statement and also by testifying 
before the undersigned Judge in a hearing also conducted in 
February 2004.  It is also permissible under the Board's 
rules of practice to withdraw an appeal on the record during 
a Board hearing.  See 38 C.F.R. § 20.204 (2003).  


Based upon the veteran's testimony in the hearing transcript 
and his written statement both submitted in February 2004, 
the Board finds that the veteran has withdrawn his appeal for 
entitlement to service connection for hearing loss.  As there 
are no allegations of errors of fact or law for appellate 
consideration on this issue, further action by the Board is 
not appropriate.  See 38 U.S.C.A. § 7105(d) (West 2002).  
Accordingly, the Board does not have jurisdiction to review 
this appeal and it is dismissed without prejudice.

III.  Entitlement to Compensable Evaluation for Residuals of 
Postoperative Repair of Right Achilles Tendon Rupture

In a February 2004 written statement as well as in his 
testimony to the undersigned Judge in the February 2004 
hearing transcript, the veteran stated that he wanted to 
"withdraw" his appeal for entitlement to a compensable 
evaluation for residuals of an "Achilles rupture".  

Based upon the veteran's testimony in the hearing transcript 
and his written statement both submitted in February 2004, 
the Board finds that the veteran has withdrawn his appeal for 
entitlement to a compensable evaluation for residuals of a 
ruptured Achilles tendon.  As there are no allegations of 
errors of fact or law for appellate consideration on this 
issue, further action by the Board is not appropriate.  See 
38 U.S.C.A. § 7105(d) (West 2002).  Accordingly, the Board 
does not have jurisdiction to review this appeal and it is 
dismissed without prejudice.

IV.  VCAA 

A change in the law, on November 9, 2000, redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify the claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  See Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100 et. seq. (West 2002).  
Implementing regulations for VCAA have been published.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  

The Board has conducted a complete and thorough review of the 
veteran's claims folder.  The Board finds that the RO advised 
the veteran of the evidence necessary to support his claim 
for entitlement to a compensable evaluation for residuals of 
postoperative left 5th metatarsal fractures.  The veteran has 
not indicated the existence of any pertinent evidence that 
has not already been requested, obtained, or attempted to be 
obtained.  The RO made all reasonable efforts to obtain 
relevant records adequately identified by the veteran.  All 
evidence identified by the veteran relative to this claim has 
been obtained and associated with the claims folder.

In this case, the RO sent the veteran a letter in July 2002 
as well as issued a statement of the case (SOC) dated in 
February 2003, which notified the veteran of the type of 
evidence necessary to substantiate his claim.  The documents 
also informed him that VA would assist in obtaining 
identified records, but that it was the veteran's duty to 
give enough information to obtain the additional records and 
to make sure the records were received by VA.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002) (holding that both the 
statute, 38 U.S.C.A. § 5103(a), and the regulation, 38 C.F.R. 
§ 3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).  
The July 2002 letter as well as February 2003 SOC issued by 
the RO also explicitly informed the veteran about the 
information and evidence he is expected to provide.  

The CAVC's decision in Pelegrini v. Principi, 17 Vet. App. 
412 (2004) held, in part, that a VCAA notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim."  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  VA's General Counsel 
has determined that the VCAA provisions do not require this 
"fourth element, and that the CAVC's statement on this point 
is obiter dictum and not binding on VA.  VAOPGCPREC 1-2004 
(Feb. 24, 2004).  The Board is bound by General Counsel 
precedent opinions.  See 38 U.S.C.A. § 7104(c) (West 2002).  

In Pelegrini, the Court also held, in part, that notice 
required by 38 U.S.C. § 5103(a) must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  The 
Board notes that the July 2002 letter was sent to the veteran 
before the RO's October 2002 rating decision that is the 
basis of this appeal.    

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The Court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  

In this case, the February 2003 SOC issued by the RO to the 
veteran included notice that the appellant had a full year to 
respond to a VCAA notice.  Under the Veterans Benefits Act of 
2003, it is now permissible for VA to adjudicate a claim 
before the expiration of the statutory one-year period 
provided for response after VCAA notice.  This provision is 
retroactive to the date of the VCAA, November 9, 2000.  See 
Veterans Benefits Act of 2003, Pub.L. 108-183, § 701, 117 
Stat. 2651 (Dec. 16, 2003) (to be codified at 38 U.S.C. § 
5103(b)).

The Board finds that VA's duties to assist the claimant and 
to notify him of the evidence necessary to substantiate his 
claim has been satisfied by the July 2002 letter as well as 
February 2003 SOC issued by the RO.  


ORDER

Entitlement to a compensable evaluation for residuals of a 
status postoperative left 5th metatarsal fracture x 2 is 
denied.   

The appeal for entitlement to service connection for hearing 
loss is dismissed.

The appeal for entitlement to a compensable evaluation for 
residuals of postoperative repair of right tendon Achilles 
rupture is dismissed.


REMAND

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.

The Board has reviewed the claims file and identified certain 
assistance that must be rendered to comply with the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)).  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

Due to the invalidation of 38 C.F.R. § 19.9(a)(2) by the 
United States Court of Appeals for the Federal Circuit, this 
case must now be returned to the RO for additional 
development.  See Disabled American Veterans v. Sec'y of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

Evidence of records shows that the RO classified the 
veteran's claimed disability of pes cavus (claw foot) with 
severe hallux valgus deformity with right foot bunion as a 
"congenital or developmental defect".  Pursuant to 38 C.F.R. 
§§ 3.303(c) and 4.9, service connection may not be granted 
for congenital or developmental defects.  See Winn v. Brown, 
8 Vet. App. 510, 516 (1996); Monroe v. Brown, 4 Vet. App. 
513, 514-15 (1993).  However, service connection may be 
granted for congenital or developmental diseases.  See 
Monroe, 4 Vet. App. at 514-15.  If the congenital or 
developmental condition is a disease, the presumption of 
sound condition, 38 U.S.C.A. § 1111, and the presumption of 
aggravation, 38 U.S.C. § 1153, apply.  The questions then 
would be whether the disease preexisted service and, if so, 
whether it was aggravated in service.  See Monroe, 4 Vet. 
App. at 515-16; see also VAOPGCPREC 3-2003 (July 16, 2003).

In this case, it does not appear that a physician has offered 
an opinion as to whether the veteran's pes cavus (claw foot) 
with severe hallux valgus deformity with right foot bunion 
(claimed as bunion of right foot) are classified as 
developmental defects or developmental diseases.  As noted in 
VAOPGCPREC 82-90, a developmental disease would be considered 
capable of improving or deteriorating, whereas a 
developmental defect refers to a condition not considered 
capable of improving or deteriorating.  A medical opinion is 
needed as to this threshold issue of whether the veteran's 
claimed right foot disability is susceptible to service 
connection under § 3.303(c).  If any of the veteran's claimed 
right foot disabilities are considered a developmental 
disease, an opinion as to whether the condition pre-existed 
service and, if so, whether it was aggravated in service is 
necessary for adjudication.

In addition, the veteran contends that his current residuals 
of hiatal hernia with gastroesophageal reflux disease were 
incurred in active service.  The veteran's service medical 
records are void of any diagnosis or treatment for the 
veteran's claimed disability.  However, in an August 1983 
periodic examination report, the examiner noted a suspected 
hernia in the right portion of the veteran's stomach.  In an 
August 2000 service dental treatment record, the examiner 
noted that the veteran complained of experiencing a metallic 
taste in his mouth for a few days.  The examiner noted that 
there were multiple possible causes for this complaint 
including nutritional, digestive, or medicinal.  A March 2003 
statement from the veteran's private physician showed that 
the veteran was currently being treated for symptoms of 
gastroesophageal reflux disease.  An October 2002 VA 
examination report listed a diagnosis of sliding hiatal 
hernia with gastroesophageal reflux disease.

In order to fully comply with its duty to assist, VA must 
provide an examination that includes of review of the record 
of prior care and, if necessary to decide a claim, VA must 
obtain a medical opinion regarding nexus between current 
disabilities and an in-service injury or disease.  See 
Charles v. Principi, 16 Vet. App. 370 (2002); Green v. 
Derwinski, 1 Vet. App. 121 (1991) (examiner must review the 
record to be fully informed).  The appellant is hereby 
notified that it is his responsibility to report for an 
examination and to cooperate in the development of his case, 
and that the consequences of failure to report for a VA 
examination without good cause may include denial of the 
claim.  See 38 C.F.R. §§ 3.158 and 3.655 (2003).  

Accordingly, this case is REMANDED for the following:

1.  The RO should contact the National 
Personnel Records Center (NPRC), or any 
other appropriate agency (including AR-
PERSCOM), and request the veteran's 
complete service medical records 
(especially the veteran's service 
retirement/separation examination) for 
his periods of active service in the Army 
from May 1976 to April 2001.  If no 
service medical records can be found at 
any of these sources, or if they have 
been destroyed, ask for specific 
confirmation of that fact. 

2.  The RO should make arrangements to 
obtain the veteran's treatment records 
from Dr. Stephen E. Buckley (as listed in 
the October 2003 letter included in the 
file) for the period of December 2001 to 
the present. 

3.  The RO should then schedule the 
veteran for a VA examination to determine 
the nature and extent of the veteran's 
current claimed disability of pes cavus 
with severe hallux valgus deformity with 
right foot bunion and whether the claimed 
disability is related to his active 
military service.  The claims folder 
should be made available to the examiner 
for review.  The examiner should provide 
a diagnosis or diagnoses of the veteran's 
claimed right foot disability as well as 
provide an opinion as to whether it is 
more likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) that 
any of the diagnoses, claimed as pes 
cavus with severe hallux valgus deformity 
with right foot bunion, are etiologically 
related to a disease or injury incurred 
during his active military service.  

After examining the veteran and reviewing 
the claims file, to specifically include 
service medical records, the examiner 
should clearly list all current right 
foot disabilities.  The examiner should 
also indicate whether any of the 
veteran's right foot disabilities are 
considered a congenital or developmental 
defect, or a congenital or developmental 
disease.  If any of the veteran's claimed 
right foot disabilities are considered a 
congenital or developmental disease, the 
examiner should also determine whether 
any of the diagnosed congenital or 
developmental diseases pre-existed 
service and, if so, whether they were 
aggravated in service.  As to any 
disability that pre-existed service, the 
examiner should offer an opinion as to 
whether such disability increased in 
severity during service and, if so, 
whether such increase was due to the 
natural progress of the disease. 

4.  The RO should schedule the veteran 
for a VA examination to determine the 
nature and extent of the veteran's 
current claimed disability of hiatal 
hernia with gastroesophageal reflux 
disease and whether the claimed 
disability is related to his active 
military service.  The claims folder 
should be made available to the examiner 
for review.  The examiner should provide 
a diagnosis or diagnoses of the veteran's 
claimed disability as well as provide an 
opinion as to whether it is more likely 
than not (i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) that the veteran's 
disability, claimed as hiatal hernia with 
gastroesophageal reflux disease, is 
etiologically related to a disease or 
injury incurred during his active 
military service.      

5.  The RO should then readjudicate the 
veteran's claims for entitlement to 
service connection for pes cavus with 
severe hallux valgus deformity with right 
foot bunion and entitlement to service 
connection for hiatal hernia with 
gastroesophageal reflux disease.  If the 
claims remain denied, the RO should issue 
a supplemental statement of the case 
(SSOC) to the veteran and his 
representative, and they should be given 
an opportunity to respond, before the 
case is returned to the Board.  The SSOC 
must contain notice of all relevant 
actions taken on the claims for benefits 
since February 2003.            An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



